Citation Nr: 0209368	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen claims for service connection for a skin condition 
and for residuals of fractures of the left ankle, right 
foot, right ankle, right shoulder, and pelvis.

2. Entitlement to an effective date earlier than May 31, 
1996, for service connection for the left knee disability.

(The issues of service connection for a skin condition and 
for residuals of fractures of the left ankle, right foot, 
right ankle, right shoulder, and pelvis, and a higher rating 
for a left knee disability, initially rated at 10 percent, 
will be the subjects of a later decision).



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1971 to January 
1978.

An August 1990 RO rating decision denied service connection 
for residuals of fractures of the left ankle, right foot, 
right ankle, right shoulder, and pelvis, and a skin 
condition.  The veteran was notified of those determinations 
in a supplemental statement of case with a cover letter dated 
in August 1990, and he did not appeal.

In March 1995, the Board of Veterans' Appeals (Board) 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for residuals of a left knee injury.

In 1996, the veteran submitted an application to reopen the 
claim for service connection for residuals of a left knee 
injury.  In 1998, he submitted applications to reopen the 
claims for service connection for residuals of fractures of 
the left ankle, right foot, right ankle, right shoulder, and 
pelvis, and a skin condition.  This appeal comes to the Board 
from February 1998 and later RO decisions that determined 
there was no new and material evidence to reopen the claims 
for service connection for residuals of fractures of the left 
ankle, right foot, right ankle, right shoulder, and pelvis, 
and a skin condition; and granted service connection for a 
left knee disability (post traumatic chondromalacia of the 
patella) and assigned a 10 percent evaluation for this 
condition, effective from May 31, 1996.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of 
fractures of the left ankle, right foot, right ankle, right 
shoulder, and pelvis, and a skin condition; and entitlement 
to a higher rating for the residuals of a left knee injury, 
initially assigned a 10 percent evaluation, effective from 
May 1996, pursuant to authority granted by 67 Fed. Reg. 3,099 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.

The report of the veteran's VA medical examination indicates 
that the veteran has a low back disability that is causally 
related to his service-connected left knee condition.  This 
matter has not been adjudicated by the RO and it will not be 
addressed by the Board.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An unappealed August 1990 RO rating decision denied 
service connection for residuals of fractures of the left 
ankle, right foot, right ankle, right shoulder, and pelvis, 
and a skin condition.

2.  Evidence received subsequent to the August 1990 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for residuals of fractures of the left 
ankle, right foot, right ankle, right shoulder, and pelvis, 
and a skin condition.

3.  In a March 1995 decision, the Board determined that there 
was no new and material evidence to reopen a claim for 
service connection for residuals of a left knee injury.

4.  The veteran submitted a reopened-and ultimately granted 
on the basis of new and material evidence-claim for service 
connection for residuals of a left knee injury on May 31, 
1996.

5.  There are no VA medical reports of the veteran's 
treatment or evaluations from the time of the March 1995 
Board decision to May 31, 1996, or other documents received 
in that time period showing his intent to reopen his claim 
for service connection for residuals of a left knee injury.


CONCLUSIONS OF LAW

1.  The unappealed August 1990 RO rating decision, denying 
service connection for residuals of fractures of the left 
ankle, right foot, right ankle, right shoulder, and pelvis, 
and a skin condition, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claims for service connection for residuals of fractures of 
the left ankle, right foot, right ankle, right shoulder, and 
pelvis, and a skin condition.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a), effective prior to August 29, 
2001.

3.  The criteria for an effective date earlier than May 31, 
1996, for service connection for a left knee disability have 
not been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims considered 
in this decision.

The veteran has been provided with a VA examinations to 
determine the nature and extent of various medical 
conditions.  He has been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify him of the evidence 
needed to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran has 
been given the opportunity to submit written argument.  A 
report of telephone contact between the veteran and a 
representative of the RO in February 2002 reveals that the 
veteran canceled a scheduled hearing before a member of the 
Board and waived initial consideration of the evidence by the 
RO.  He also requested appellate consideration of his claim 
and reported that he would submit additional statements and 
evidence.  These have been received and reviewed.

The claim for an earlier effective date for the grant of 
service connection for the left knee disability is 
essentially limited to the evidence of record or in VA 
custody when the claim for service connection of that 
disability was submitted, and the Board is resolving the 
claims of whether new and material evidence has been 
submitted to reopen the claims for service connection for 
residuals of fractures of the left ankle, right foot, right 
ankle, right shoulder, and pelvis, and a skin condition in 
favor of the veteran.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claims as required by the VCAA or 
to give him another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating the claims considered in this 
decision.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of those claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for Residuals of 
Fractures of the Left Ankle, Right Foot, Right Ankle, Right 
Shoulder, and Pelvis, and a Skin Condition

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  

The August 1990 RO rating decision denied service connection 
for residuals of fractures of the left ankle, right foot, 
right ankle, right shoulder, and pelvis, and a skin 
condition.  The veteran was notified of the decision in 
August 1990 and he did not appeal.  An unappealed decision is 
final with the exception that a claimant may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  The question now presented is whether new 
and material evidence has been submitted since the unappealed 
August 1990 RO rating decision, denying service connection 
for residuals of fractures of the left ankle, right foot, 
right ankle, right shoulder, and pelvis, and a skin 
condition, to permit reopening of the claims.  38 
C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence shows the presence 
of the claimed disabilities and relates them to an incidents 
of service or to a service-connected disability).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of the claims.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's applications filed in 1998.

The evidence of record at the time of the August 1990 RO 
rating decision consisted of statements from the veteran to 
the effect that he had residuals of left ankle, right foot, 
right ankle, right shoulder, and pelvis fractures that were 
causally related to the residuals of his left knee injury 
that he asserted was due to an incident of service; and that 
he had a skin condition that had its onset in service.  The 
evidence then of record also included service department, 
private, and VA medical reports that revealed the veteran had 
sustained various joint fractures, and the record revealed 
that service connection was not in effect for a left knee 
disability.  The medical evidence then of record also 
revealed the presence of various skin conditions in service 
and after service, and those medical records did not link the 
post-service skin conditions to a skin condition treated in 
service.

After the August 1990 RO rating decision, various evidence 
was submitted, including a private medical report of the 
veteran's examination in March 1997 that links a left knee 
condition to an injury in service, and service connection is 
now in effect for a left knee disability.  VA medical reports 
of the veteran's treatment in the 1990's for various skin 
problems have also been received as well as a report of his 
VA skin examination in April 1999 that shows the presence of 
various skin conditions.  The evidence received after August 
1990 now shows that the veteran has a service-connected knee 
condition that could have caused a fall and fractures of 
other joints, and that he has received continuous treatment 
for various skin conditions since separation from service 
that raise a reasonable possibility of a relationship between 
a current skin condition and a skin condition treated in 
service.  This evidence makes it more likely that his claims 
for service connection for residuals of fracture of the left 
ankle, right foot, right ankle, right shoulder, and pelvis, 
and a skin condition are plausible.  This evidence by itself 
contributes a more complete picture to the veteran's claims 
and is so significant that it must be considered in order to 
fairly decide the claims.  Hodge, 155 F. 3d 1356; Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  Hence, the Board 
finds that new and material evidence has been submitted to 
reopen the claims for service connection for residuals of 
fractures of the left ankle, right foot, right ankle, right 
shoulder, and pelvis, and a skin condition.


II.  Entitlement to an Effective Date Earlier than May 31, 
1996, for Service Connection for a Left Knee Disability

The salient procedural history of the veteran's claim for 
service connection for an effective date earlier than May 31, 
1996, for residuals of a left knee injury may be briefly 
summarized.  In a January 1982 decision, the Board denied 
service connection for residuals of a left knee injury.  In a 
March 1995 decision, the Board determined that there was no 
new and material evidence to reopen the claim for service 
connection for residuals of a left knee injury.  On May 31, 
1996, the veteran submitted a reopened claim for service 
connection for residuals of a left knee injury.  A review of 
the veteran's claims folders does not show VA medical reports 
of the veteran's treatment or evaluations from the time of 
the March 1995 Board decision to May 31, 1996, or other 
documents received in that time period showing his intent to 
apply for service connection for residuals of a left knee 
injury.

The March 1995 Board decision denied service connection for 
residuals of a left knee injury.  A decision of the Board is 
final with the exception that a claimant may later reopen a 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7104, previously 4003, (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001).  

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).

In view of the above evidence and statutory and regulatory 
criteria, the Board concludes that the effective date 
assigned for the grant of service connection for the left 
knee disability by the RO is correct.  The preponderance of 
the evidence is against the claim for an earlier effective 
date for service connection for the left knee disability, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the 
applications to reopen claims for service connection for 
residuals of fractures of the left ankle, right foot, right 
ankle, right shoulder, and pelvis, and a skin condition are 
granted; the appeal is granted to this extent only, and the 
reopened claims for entitlement to service connection for 
those conditions are being developed as noted in the 
introduction section of this decision.

An effective date earlier than May 31, 1996, for the grant of 
service connection for a left knee disability is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

